Title: From Louisa Catherine Johnson Adams to George Washington Adams, 14 May 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 14 May 1826.


I am very glad my Dear George find by your Letter which is just received that you are better and if possible still more pleased to learn that you are likely to become very busy as I believe this is the only means to keep you in health—I regret very much not to see you as any journey to the North appears very doubtful this Summer and I am sorry to see your account of your Grandfathers state—It is impossible for us to flatter ourselves that his life can be much extended and you are right to pay him every possible attention and soothe his last hours to peace.
Your prospects begin to look very bright and I most sincerely hope they will continue so. Should you not be successful in your present enterprize it will be of no consequence and will have the good effect of making you known and futhering future views Our young Ladies make no conquests altho’ as you say they have both fine eyes.
Baron Stakelberg announces that he has a piece of business which he must put into the hands of his old friend in Boston and enquired particularly if you had begun to practice and told you—perhaps you may hear from him and it will be Government pay—
Johns flames are so fierce they burn to a cinder too quick to be very injurious and he comes out fresher I think from every attack—
I have written a Melo drama and perhaps I may send you a rough Copy to laugh at—
Do pray call on Mrs. Otis and say every thing kind for me on the death of Harriet whose fate I sincerely deplore she was a charming benevolent kind hearted woman and must be a very heavy loss to her family—Who is it that you are to be groomsman to? I dont like your always leaving us in the dark at the end of your Letters—you say just enough to make us wish for more—two weddings indeed—
I send you some lines by your Uncle Tom whom I have made a very pretty poet—that I say it as I shouldent say it—But never mind remember me to all who love (precious few) and me and believe me as ever your affectionate Mother

L. C. Adams.


Johnson was admitted at the Bar here yesterday—Adieu to Rockville—

